In an action to recover damages, inter alia, for breach of contract, defendant appeals from an order of the Supreme Court, Kings County (Yoswein, J.), dated January 18, 1982, which denied its application to “renew” a prior motion to dismiss the third cause of action in the complaint. Appeal dismissed, with $50 costs and disbursements. Defendant’s motion to “renew” was, in reality, a motion to reargue, as no new matter was presented which was unavailable to defendant prior to denial of its prior motion and affirmance thereof by this court upon appeal (see Erlich v Erlich, 80 AD2d 882; Galaxy Export v Bedford Textile Prods., 84 AD2d 572). An order denying a motion for leave to reargue is not appealable. In any event^ we note that we have already considered and rejected the substantive arguments raised by defendant on this appeal (see Galaxy Export v Bedford Textile Prods., supra). O’Connor, J. P., Thompson, Niehoff and Rubin, JJ., concur.